CORRECTED EXHIBIT B

      Blackline
ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor and Debtor
  in Possession/Plaintiff
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:
                                                       Chapter 11
PRINCE FASHIONS, INC.,

                             Debtor.                   Case No. 19-23079 (RDD)




PRINCE FASHIONS, INC.,

                             Plaintiff.
                                                       Adv. Proc. No. __19-_____ 08714
v.                                                     (RDD)

60G 542 BROADWAY OWNER, LLC, and
542 HOLDING CORP.,

                             Defendants.



                AMENDED COMPLAINT FOR DECLARATORY RELIEF

              Prince Fashions, Inc., the above-captioned debtor and debtor in possession (the

“Debtor”), by its attorneys, Rosen & Associates, P.C., as and for its complaint (the “Complaint”)

against 60G 542 Broadway Owner, LLC (“60G”) and 542 Holding Corp. (“Holding Corp.” and

collectively with 60G, the “Defendants”), respectfully represents as follows:

                JURISDICTION, VENUE & STATUTORY PREDICATE
                   1.       The Court has jurisdiction over this adversary proceeding as a core

proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                   2.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.       The statutory predicate for the relief requested herein is 11 U.S.C. § 105, as

supplemented by Rules 7001 and 7008 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                   4.       2. The Debtor agrees to the entry of a final order or judgment by the

Bankruptcy Court in this adversary proceeding.

                                              THE PARTIES

                   5.       3. The Debtor is a corporation, duly organized under the laws of the state of

New York in 1974.

                   6.       4. The Debtor has occupied certain commercial property , consisting of two

retail store premises (the “Premises”), located in a building situated at 542 Broadway, New York,

New York 10012 (the “Building”) since 1980, pursuant to a certain agreement of lease (the

“Lease”) by and between the Debtor,1 as tenant, and Holding Corp., as landlord.

                   7.       5. The Lease is for a term of 99 years and has two 50-year options to renew.

                   6.       The, the extended term of the Lease runs for another 162 years.

                   8.       7. Upon information and belief, Holding Corp. is a cooperative housing

corporation, organized under the laws of the state of New York in or about 19901980.

                   9.       8. Upon information and belief, 60G is a limited liability company,

authorized to conduct business in the state of New York.



1   As assignee of 542 Equity Associates.


                                                      2
                                      RELEVANT FACTS

             A. History of the Premises & Events Preceding the Sale

9.     In May of 2015, Holding Corp. converted the Premises to a retail condominium.
             10.     Upon information and belief, 60G is the owner of the retail condominium in

which the Premises are located and is the assignee of Holding Corp.’s interest as landlord under

the Lease.

11.     The transfer to 60G was merely part of an overall scheme by the Defendants to deprive the
Debtor of its Lease, evidenced by the terms of 60G’s mortgage note, which requires 60G to evict
the Debtor and re-let the Premises at market neutral terms.
12.     After taking title to the Premises, 60G immediately embarked on a campaign to terminate
the Debtor’s tenancy and deprive the Debtor of its valuable property interest.
13.     At all relevant timesfrom June 5, 1974 through April 1980, the Building was owned
indirectly owned and controlled by David Silverstein (“Silverstein”) acting through 542 Equities,
Inc. and 542 Equities Associates (“542 Associates”).
                11.     Upon information and belief, prior to April 1980, Silverstein was the sole

principal of 542 Associates and had complete control of its affairs.

                12.    14. Upon information and belief, Silverstein resided in a residential

apartment in the Building until the early 1990’s.

                13.    Prior to April 1980, the Debtor was a commercial tenant of the Building.

                14.    Upon information and belief, on April 11, 1979, Silverstein, acting in the

capacity of sole principal of Holding Corp. caused Holding Corp. to enter into the Lease with 542

Associates.

                15.    Upon information and belief, in or aroundon April 11, 1979, Silverstein

decidedcaused 542 Associates and Holding Corp. to convertenter into the residential apartments in

the Building to a cooperative and offered to sell the commercial unit to the DebtorLease as part of

his plan to either sell shares and proprietary lease related to the Premises or otherwise realize the

value of the Premises through the sale of the Lease.

                16.    On April 11, 1980, in furtherance of his effort to convert the residential
                                                 3
apartments to cooperative units, Silverstein caused 542 Equities Associates (“Equities

Associates”) to convey the deed to the Building to Holding Corp.Upon information and belief,

prior to the conversion of the Building to a cooperative, Silverstein, acting in the capacity of sole

principal of Holding Corp., offered to cause Holding Corp. to sell shares and proprietary lease with

respect to the Premises to the Debtor.

               17.     AtUpon information and belief, prior to the timeconversion of the Building

to a cooperative conversion, as an alternative to a sale of shares and proprietary lease in the

Premises, Silverstein was, acting in the capacity of cooperative sponsor, and sole principal of both

Equities542 Associates and Holding Corp., offered to sell the Debtor a long term lease that would

constitute an ownership interest in the Premises.

               18.     Upon information and belief, the Debtor agreed to acquire the Premises

through a series of transactions designed to achieve the sale to the Debtor of a long-term lease that

would constitute an ownership interest in the Premises.

               19.     18. Upon information and belief, prior to April of 1980, Silverstein and the

Debtor agreed to the terms of the purchase and sale of the Premises through a series of transactions

designed to sell the Premises through a sale of a long-term lease.

               20.     On April 11, 1980, in furtherance of his effort to convert the Building to a

cooperative, Silverstein caused 542 Associates to convey the deed to the Building to Holding

Corp.

               21.     Upon information and belief, Silverstein caused 542 Associates to convey

the deed to the Building to Holding Corp. for no present consideration, except for the expectation

that, as cooperative sponsor, he could thereby cause the sale of the units, including the Premises, in

the cooperative.

                                                  4
               22.     Upon information and belief, in or around April 1980, the residential

portion of the Building became a cooperative.

               23.     Upon information and belief, in or around April 1980, when the residential

portion of Building became a cooperative, Silverstein was also the sole principal of, and

controlled, Holding Corp.

               24.     19. The agreement ofbetween Silverstein, as cooperative sponsor and sole

principal of both 542 Associates and Holding Corp., and the Debtor resulted in the execution and

delivery of three agreements, all executed simultaneously on April 11, 1980:

               (i)     a “lease” agreement between Holding Corp., as “landlord” and Equities542
Associates as “tenant” (i.e., the Lease), executed on April 11, 1979;
               (ii)    an Assignment of Lease, whereby Equities542 Associates assigned to the
Debtor all its interest in and to the Lease, executed on April 22, 1980; and
               (iii)   a security agreement executed April 11, 1980, between Equities542
Associates and the Debtor, which memorialized the obligation of the Debtor to pay Equities542
Associates $40,000 (the “Purchase Price”) in consideration of its interest in and to the Lease (the
“Security Agreement,” and together with the Lease and Assignment of Lease, the “Prince
Transfer Documents,” and generally, the “Prince Transfer”).

               25.     20. The Prince Transfer Documents memorialized the transfer by Equities

Associatesof the Premises to the Debtor of its interest.

               26.     The Prince Transfer Documents were duly recorded in and tothe Office of

the PremisesCity Register of the City of New York, New York County on June 2, 1980.

               27.     21. The Debtor subsequently paid the Purchase Price to Equities542

Associates in full.

               28.     22. Upon information and belief, at the time of the Prince Transfer, Holding

Corp. and 542 Associates were mere alter egos of one another, were both owned and controlled by

                                                 5
Silverstein, and for all purposes relating to the Prince Transfer were in fact one and the same.

               29.     Upon information and belief, at the time of the Prince Transfer, Holding

Corp. and 542 Associates were not independent entities, but merely vehicles by which Silverstein,

through Holding Corp., could convert the Building to a cooperative so as to realize the value of the

residential portion through the purchases of shares, and to sell the commercial portion to the

Debtor.

               30.     Upon information and belief, in order to convert the Building to a

cooperative and comply with the requirements of the Office of the New York Attorney General, as

the Internal Revenue Code, Silverstein had to sell the commercial portion of the Building.

               31.     Holding Corp., as alter ego of 542 Associates and owned and controlled by

Silverstein, is bound to the Prince Transfer Documents.

               32.     Upon information and belief, the property records indicate that that the

Purchase Price represented the fair-market value of a fee interest in and to the Premises at the time

of the 1980 Prince Transfer.

               33.     23. Although denominated as a “lease,” the Lease between Holding Corp.

and Equities542 Associates was entered into for the sole purpose of facilitating the Prince Transfer

by Holding Corp.

               34.     24. Upon information and belief, theSilverstein created 542 Associates to

realize the value of the Premises through a sale of the Lease instead of the direct sale of the

Premises.

               35.     The intent of the parties in consummating the Prince Transfer was for

Silverstein to cause Equities Associates, as cooperative sponsor, and creator and sole principal of

Holding Corp. to sell the Premises to the Debtor.

                                                 6
                36.    In May of 2015, Holding Corp. converted the Premises to a retail

condominium.

                37.    Upon information and belief, 60G is the owner of the retail condominium in

which the Premises are located and is the assignee of Holding Corp.’s interest as “landlord” under

the Lease.

                38.    The transfer to 60G was merely part of an overall scheme by the Defendants

to deprive the Debtor of its ownership interest in the Premises, evidenced by the terms of 60G’s

mortgage note, which requires 60G to evict the Debtor and re-let the Premises at market neutral

terms.

                39.    After purporting to take title to the Premises, 60G immediately embarked

upon a campaign to terminate the Debtor’s tenancy and deprive the Debtor of its valuable property

interest.

             B. The Economic Terms of the Prince Transfer

25.    The “rent reserved” under the Lease is fixed throughout its term at 19.99% of the “net
operating expenses of the building.”
26.    The rent under the Lease is calculated based upon the Debtor’s allocated portion of the
operating expenses and property taxes for the Building.
27.    The rent reserved under the Lease is substantially below market rate.
              40.     By virtue of the Prince Transfer, Silverstein forfeited the right to profit from

the Premises.

                41.    Upon information and belief, the Prince Transfer was intended to transfer

all property rights associated with the commercial portion of the Building to Prince, including the

right to profit from the Lease.

                42.    Although denominated as “rent,” the rent reserved was proportionate to and

represented the share of operating expenses (“Maintenance”) attributed to the commercial portion

of the Building.
                                                  7
                 43.   28. No part of the rent payable under the Lease is attributable to theHolding

Corp’s profit.

                 44.   Holding Corp., as landlord’s under the Lease, derived no profit from the

rent generated by the Lease.

                 45.   The rent stated on the first page of the Lease provides, in relevant part:

                       an annual rental of $7,076.46 for the first year, and 19.99%
                       of the net expenses of the building, on an accrual basis, as
                       defined in paragraph 43 for each subsequent year

See Exhibit A at 1 (emphasis added).

                 46.   Paragraph 42 of the Rider to Lease provides, in relevant part:

                       The annual rental rate after the first year of the lease will be
                       19.99% of the net expenses, as defined in paragraph 43D,
                       of the most recent calendar year for which an accounting of
                       the Corporation’s expenses has been delivered to the Tenant.

See id. ¶ 42 (emphasis added).

                 47.   Paragraph 43 of the Rider to Lease provides, in relevant part:

                       A. The actual rent due after the first year of the lease will be
                       19.99% of the Corporation’s net expenses, as defined in
                       paragraph 43D, during the current calendar year….

                       B. In the event the rental rate exceeds the actual rent due, all
                       monied paid to the Landlord in excess of the actual rent due
                       must be returned to the Tenant within 30 days after receipt
                       by the Tenant from the Landlord of an accounting of said
                       expenses[.]

                                                      *****

                       D. Net expenses are accrued expenses related to the
                       operation of the building for a calendar year, including
                       depreciation of capital assets. Accrued expenses do not
                       include expenditures during the year for goods and services
                       benefiting other calendar years of expenditures for capital
                       improvements. Capital improvements are those which have

                                                  8
                       the effect of improving the physical structure of the building,
                       but which are not considered repairs or maintenance. Capital
                       Improvements shall be further defined according to the
                       regulations of the Internal Revenue Service.

See id. ¶ 43 (emphasis added).

                48.    Upon information and belief, the rental provisions of the Lease reinforce

the requirement that the “Landlord” own the entire building.

                49.    29. Upon information and belief, the economic features of the Lease,

including its 199-year term and the obligation of the Debtor to pay only for its proportionate share

of the cooperative’s expenses of the Building, similar to maintenance payments, provide the

Debtor with the economic equivalent of ownership of the Premises.

            C. The Income Tax TreatmentBenefits of the Prince Transfer

               30. Prior to 2007, in order to qualify as a “cooperative housing corporation” under
section 216 of the Internal Revenue Code, at least 80% of the corporation’s gross income must
derive from “tenant-stockholders” and thus, no more than 20% of athe corporation’s yearly gross
income could derive from operating a trade or business or from a commercial lease (the “80/20
Rule”). See 26 U.S.C. § 216(b)(1)-(2).
               50.     31. Upon information and belief, because of the 80/20 Rule, the rent due

under the Lease necessarily was limited tocapped at 19.99% of the corporation’s net operating

expenses.

                51.    Upon information and belief, because the cooperative corporation did not

operate at a profit, its net operating expenses were equal to its gross income. See 26 U.S.C. §

216(b)(1)(C).

                52.    By capping rent under the Lease at 19.99% of the cooperative corporation’s

net operating expenses, rent was capped at 19.99% of the cooperative gross revenue.

                53.    Accordingly, the Lease was designed to satisfy the 80/20 Rule.

                54.    32. Upon information and belief, the only functionpurpose of the rental


                                                 9
structure under the Lease was to obtain tax-deductible benefits afforded by for Holding Corp. to

maintain its tax status as a “cooperative ownership and avoid recognition of capital gains inherent

to a sale or exchange ofhousing corporation” for and allow its tenant-stockholders to deduct their

proportionate share of real estate taxes and interest.

               55.     The rental structure served to treat the Debtor as other shareholders in the

cooperative - bound to pay a monthly maintenance predicated on its proportionate share of the

operating expenses of the cooperative.

               56.     Whereas the shareholders of the residential units own shares, the Debtor

owns the Premises by virtue of its acquisition of the Lease.

               57.     33. In December 2007, the 80/20 Rule was repealed from the Internal

Revenue Code to the extent that co-ops with substantial commercial income can now qualify for

“cooperative housing corporation” status by satisfying one of two other tests. See Treas. Reg.

§1.528-6.

            D. The Sham Mortgage & Alleged “Insurance Default”

               58.     34. In May of 2015, Holding Corp. purported to sell its interest in the

commercial unit to 60G, which financed the purchase with the proceeds of a $12,900,000 secured

loan from Meadow Partners LLC (the “Mortgage”).

               59.     35. Upon information and belief, the Mortgage was part of an overall

scheme to deprive the Debtor of its property rights, evidenced by the terms of the promissory note,

which required 60G to evict the Debtor and re-let the Premises at market neutral terms.

               60.     36. Upon information and belief, the campaign to evict the Debtor based on

an alleged “insurance default” was similarly motivated by Defendants’ desire to reap a windfall by

“owning” the Premises free and clear of the Debtor’s proprietary interest.


                                                 10
                 61.   Because the Premises were sold to the Debtor under the Prince Transfer

Documents, to which Holding Corp. was bound, at the time Holding Corp. sold its purported

interest in the premises to 60G, Holding Corp., in fact, had no interest in the Premises to sell

because such interest resided in the Debtor.

                 62.   Subsequent to the purported sale of the Premises by Holding Corp to 60G,

and the commencement by 60G of its scheme to deprive the Debtor of its property rights, 60G, in

fact, had no legal right to prosecute its litigation to recover the Premises.

                 63.   Upon information and belief, 60G’s campaign to evict the Debtor from the

Premises was wrongful.

                 64.   Upon information and belief, at the time 60G prosecuted its litigation to

evict the Debtor from the Premises, it had no legal right to do so.

                                     AS AND FOR COUNT I

                 65.   37. The Debtor repeats and realleges each of the allegations set forth above

with the same force and effect as if fully set forth at length herein.

                 66.   38. The determination of whether a “lease” exists for purposes of section

365 of the Bankruptcy Code focuses on the economic substance of the agreement rather than its

form or label.

                 67.   39. The Lease is not the type of transaction that is entitled to the protections

and priority in payment provided to landlords under section 365 of the Bankruptcy Code.

                 68.   40. The Prince Transfer Documents memorialized the transfer by Equities

Associates to the Debtor, which was binding upon Holding Corp., of itsan ownership interest in

and to the Premises.

                 69.   41. The Lease is not a true lease.

                                                  11
                70.     42. The economic substance of the Prince Transfer establishes that the

parties intended the Lease to function, at most, as a proprietary lease in conjunction with a sale of

the Premises.

                71.     43. The economic substance of the Prince Transfer as a whole, establishes

that the parties intended the Prince Transfer to be a sale of the Premises to the Debtor.

                                     AS AND FOR COUNT II

                72.     60G’s prosecution of its litigation to evict the Debtor from the Premises was

wrongful.

                73.     As a result of 60G’s wrongful actions, the Debtor has been denied its right,

title, and interest in and to the Premises.

                74.      Therefore, the Debtor is entitled to a judgment against 60G in an amount to

be determined at a trial of this adversary proceeding.

                WHEREFORE, the Debtor requests (a) the entry of an order and judgment (a)

declaring that (i) the Lease is not a true “lease” as that term is used in section 365 of the

Bankruptcy Code, (ii) the Lease is not subject to the provisions of section 365 of the Bankruptcy

Code; and (iii) the Prince Transfer Documents memorialized the transfer by Equities

AssociatesHolding Corp. to the Debtor of its interest in and to the Premises; and (biv) the Debtor is

the owner of the Premises; (b) for damages against 60G, in an amount to be determined at a trial of

this adversary proceeding ; and (c) granting the Debtor such other and further relief as the Court

deems just and proper.

Dated: New York, New York

        November 22, 2019August 28, 2020

                                                      ROSEN & ASSOCIATES, P.C.

                                                 12
     Counsel to the Debtor and Debtor
       in Possession/Plaintiff

     By: /s/ Sanford P. Rosen
             Sanford P. Rosen
     747 Third Avenue
     New York, NY 10017-2803
     (212) 223-1100




13
Document comparison by Workshare on Thursday, September 3, 2020 4:05:15
AM
Input:
Document 1 ID       Complaint_final version.docx
Description
Document 2 ID       Amended Complaint_v5.docx
Description
Rendering set       standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Redline Summary:
No.         Change             Text
                               Counsel to the Debtor and Debtor
1-2         Change
                                 in Possession/Plaintiff
3-4         Change             Adv. Proc. No. __19-
5-6         Change             -_____ 08714 (RDD)
                               AMENDED COMPLAINT FOR
7           Insertion
                               DECLARATORY RELIEF
8           Insertion          2.     Venue is proper in this District
9           Insertion          3.     The statutory predicate for the
10      Insertion    4.
11      Deletion     2. The Debtor agrees to the entry of
12      Insertion    5.
13      Deletion     3. The Debtor is a corporation, duly
14      Insertion    6.
15      Deletion     4. The Debtor has occupied certain
                     occupied certain commercial property ,
16      Insertion    consisting of two retail store premises (the
                     “Premises”)
17      Insertion    (the “Premises”), located in a building situated
18      Insertion    assignee of 542 Equity Associates.
19      Insertion    7.
20      Deletion     5. The Lease is for a term of 99 years
21      Deletion     has two 50-year options to renew.
22-23   Deletion     6.     The
24      Insertion    , the extended term of the Lease runs
25      Insertion    8.
26      Deletion     7. Upon information and belief, Holding
27-28   Change       the state of New York in or about 19901980.
29      Insertion    9.
30      Deletion     8. Upon information and belief, 60G
                     A.    History of the Premises & Events
31      Deletion
                     Preceding the Sale
32      Deletion     9.
                     In May of 2015, Holding...to a retail
33      Moved from
                     condominium.
                     10.   Upon information and belief, 60G is the
34      Moved from
                     owner of the...Corp.’s interest as
35      Deletion     landlord
36      Moved from   under the Lease.
37      Deletion     11.
38      Moved from   The transfer to 60G was...the Debtor of its
39      Deletion     Lease
                     , evidenced by the terms...market neutral
40      Moved from
                     terms.
41      Deletion     12.
42      Moved from   After
43      Deletion     taking
                      title to the Premises, 60G immediately
44      Moved from
                     embarked
45      Deletion     on
46      Moved from   a campaign to terminate...property interest.
47-48   Deletion     13.      At all relevant times
                     from June 5, 1974 through April 1980, the
49      Insertion
                     Building was
50      Insertion    , the Building was owned indirectly
                     indirectly owned and controlled by David
51      Deletion
                     Silverstein (“Silverstein”)
                     David Silverstein (“Silverstein”) acting through
52      Insertion
                     542...(“542 Associates”).
                     11.     Upon information and...control of its
53-54   Change
                     affairs.
55      Insertion    12.
56      Deletion     14. Upon information and belief, Silverstein
                     13.    Prior to April 1980, the...tenant of the
57-58   Insertion
                     Building.
                     14.    Upon information and...with 542
59-60   Insertion
                     Associates.
                     15.      Upon information and belief, in or
61-62   Change
                     aroundon April 11, 1979, Silverstein
                      1979, Silverstein decidedcaused 542
63-64   Change
                     Associates and Holding Corp. to
65-66   Change        to convertenter into the
                      the residential apartments in...unit to the
67-68   Change       DebtorLease as part of his plan...the sale of the
                     Lease.
                     16.     On April 11, 1980, in...effort to convert
69      Moved from
                     the
                     residential apartments to...to Holding
70-71   Change       Corp.Upon information and...Premises to the
                     Debtor.
                     17.     AtUpon information and belief, prior to
72-73   Change
                     the
74-75   Change        the timeconversion of the
76      Insertion     of the Building to a cooperative
                      cooperative conversion, as an alternative to
77-78   Change
                     a...lease in the Premises, Silverstein
79-80   Change       , Silverstein was, acting in the
                      the capacity of cooperative sponsor, and sole
81      Insertion
                     principal of both
                      principal of both Equities542 Associates and
82-83   Change
                     Holding Corp.
                      Associates and Holding Corp., offered to sell
84      Insertion
                     the...in the Premises.
85-86   Insertion    18.     Upon information and...in the Premises.
87      Insertion    19.
88      Deletion     18. Upon information and belief, prior
                     Debtor agreed to the terms of the purchase and
89      Insertion
                     sale of the Premises
                     sale of the Premises through a series of...of a
90      Insertion
                     long-term lease.
91      Insertion    20.
92      Moved to     On April 11, 1980, in...effort to convert the
93      Insertion    Building to a...to Holding Corp.
                     21.     Upon information and...in the
94-95   Insertion
                     cooperative.
                      22.     Upon information and...became a
96-97     Insertion
                      cooperative.
98-99     Insertion   23.     Upon information and...Holding Corp.
100       Insertion   24.
101       Deletion    19. The agreement
102-103   Change      The agreement ofbetween Silverstein
                       Silverstein, as cooperative sponsor...and
104       Insertion
                      Holding Corp., and the Debtor resulted in the
                      and delivery of three agreements, all executed
105       Deletion
                      simultaneously on April 11, 1980:
                      Holding Corp., as “landlord” and Equities542
106-107   Change
                      Associates as “tenant” (i.e., the
                      Associates as “tenant” (i.e., the Lease),
108       Insertion
                      executed on April 11, 1979;
                      (ii)    an Assignment of Lease, whereby
109-110   Change
                      Equities542 Associates assigned to the Debtor
                      its interest in and to the Lease, executed on
111       Insertion
                      April 22, 1980; and
                      (iii)    a security agreement executed April 11,
112       Insertion
                      1980, between
                      between Equities542 Associates and the
113-114   Change
                      Debtor, which
                      obligation of the Debtor to pay Equities542
115-116   Change
                      Associates $40,000 (the “Purchase
117       Insertion   25.
                      20. The Prince Transfer Documents
118       Deletion
                      memorialized
                      Documents memorialized the transfer by
119-120   Change      Equities Associatesof the Premises to the
                      Debtor
121-122   Change       to the Debtor of its interest.
                      26.     The Prince Transfer Documents were
123-124   Change
                      duly recorded in
125-126   Change       in and tothe Office of the
                       the PremisesCity Register of the City...County
127-128   Change
                      on June 2, 1980.
129       Insertion   27.
130       Deletion    21. The Debtor subsequently paid the
                      subsequently paid the Purchase Price to
131-132   Change
                      Equities542 Associates in full.
133       Insertion   28.
134       Deletion    22. Upon information and belief,
                      Upon information and belief, at the time of
135       Insertion
                      the...fact one and the same.
                      29.      Upon information and...portion to the
136-137   Insertion
                      Debtor.
                      30.      Upon information and...portion of the
138-139   Insertion
                      Building.
                      31.      Holding Corp., as alter...Transfer
140-141   Insertion
                      Documents.
                      32.      Upon information and...indicate that that
142-143   Change
                      the Purchase Price represented
                      the Premises at the time of the 1980 Prince
144       Deletion
                      Transfer.
145       Insertion   33.
146       Deletion    23. Although denominated as a “lease,”
                      Lease between Holding Corp. and Equities542
147-148   Change
                      Associates was entered into for
149       Insertion   facilitating the Prince Transfer by Holding Corp.
150       Insertion   34.
151       Deletion    24. Upon information and belief,
                      Upon information and belief, theSilverstein
152-153   Change
                      created 542...sale of the Premises.
                      35.      The intent of the parties in
154-155   Change
                      consummating
                      Prince Transfer was for Silverstein to cause
                      Equities Associates, as cooperative
156-157   Change
                      sponsor,...of Holding Corp. to sell the Premises
                      to the Debtor.
158       Insertion   36.
                      In May of 2015, Holding...to a retail
159       Moved to
                      condominium.
160-161   Insertion   37.      Upon information and belief,
162       Moved to    60G is the owner of the...Corp.’s interest as
163       Insertion   “landlord”
164       Moved to     under the Lease.
165       Insertion   38.
166       Moved to    The transfer to 60G was...the Debtor of its
167       Insertion   ownership interest in the Premises
                      , evidenced by the terms...market neutral
168       Moved to
                      terms.
169       Insertion   39.
170       Moved to    After
171       Insertion   purporting to take
                       title to the Premises, 60G immediately
172       Moved to
                      embarked
173       Insertion   upon
174       Moved to     a campaign to terminate...property interest.
                      25.      The “rent reserved” under...of the
175-176   Deletion
                      building.”
                      26.      The rent under the Lease...taxes for the
177-178   Deletion
                      Building.
                      27.      The rent reserved under...below market
179-180   Deletion
                      rate.
                      40.      By virtue of the Prince...from the
181-182   Insertion
                      Premises.
                      41.      Upon information and...profit from the
183-184   Insertion
                      Lease.
                      42.      Although denominated as...of the
185-186   Insertion
                      Building.
187       Insertion   43.
188       Deletion    28. No part of the rent payable under
                      under the Lease is attributable to theHolding
189-190   Change
                      Corp’s profit.
191-192   Change      44.      Holding Corp., as landlord
193-194   Change       landlord’s under the Lease, derived no profit
195       Insertion    profit from the rent generated by the Lease.
196-197   Insertion   45.      The rent stated on the...in relevant part:
198       Insertion   an annual rental of...for each subsequent year
199       Insertion   See Exhibit A at 1 (emphasis added).
200-201   Insertion   46.      Paragraph 42 of the Rider...in relevant
                      part:
                      The annual rental rate...delivered to the
202       Insertion
                      Tenant.
203       Insertion   See id. ¶ 42 (emphasis added).
                      47.     Paragraph 43 of the Rider...in relevant
204-205   Insertion
                      part:
                      A. The actual rent due...current calendar
206       Insertion
                      year….
207       Insertion   B. In the event the...of said expenses[.]
208       Insertion   *****
209       Insertion   D. Net expenses are...or maintenance. Capital
210       Insertion   Improvements shall be...Revenue Service.
211       Insertion   See id. ¶ 43 (emphasis added).
                      48.     Upon information and...own the entire
212-213   Change
                      building.
214       Insertion   49.
215       Deletion    29. Upon information and belief, the
                      its proportionate share of the cooperative’s
216       Insertion
                      expenses
                      expenses of the Building, similar to
217-218   Change      maintenance payments, provide the Debtor
                      with the economic
219       Deletion    C.      The Income Tax
220-221   Change       Tax TreatmentBenefits of the Prince Transfer
222       Deletion    30. Prior to 2007, in order to qualify
                      216 of the Internal Revenue Code, at least 80%
223       Insertion
                      of the...and thus, no more than 20% of
224-225   Change      no more than 20% of athe corporation’s
                       corporation’s yearly gross income could derive
226       Deletion
                      from
227       Insertion   “80/20 Rule”). See 26 U.S.C. § 216(b)(1)-(2).
228       Insertion   50.
229       Deletion    31. Upon information and belief, because
                      under the Lease necessarily was limited
230-231   Change
                      tocapped at 19.99% of the corporation’s
                       19.99% of the corporation’s net operating
232       Insertion
                      expenses.
                      51.     Upon information and...were equal to its
233-234   Change
                      gross income.
235       Insertion    gross income. See 26 U.S.C. § 216(b)(1)(C).
                      52.     By capping rent under the...gross
236-237   Insertion
                      revenue.
                      53.     Accordingly, the Lease...satisfy the
238-239   Insertion
                      80/20 Rule.
240       Insertion   54.
241       Deletion    32. Upon information and belief, the
                      information and belief, the only functionpurpose
242-243   Change
                      of the rental structure under the
                      rental structure under the Lease was to obtain
244-245   Change      tax-deductible benefits afforded by for Holding
                      Corp. to...its tax status as a “cooperative
                      cooperative ownership and avoid...to a sale or
246-247   Change      exchange ofhousing corporation” for...taxes
                      and interest.
248-249   Insertion   55.     The rental structure...of the cooperative.
                      56.     Whereas the shareholders...shares, the
250-251   Change
                      Debtor owns the Premises
                       the Premises by virtue of its acquisition of the
252       Insertion
                      Lease.
253       Insertion   57.
254       Deletion    33. In December 2007, the 80/20 Rule
255       Insertion   58.
256       Deletion    34. In May of 2015, Holding Corp. purported
257       Insertion   59.
258       Deletion    35. Upon information and belief, the
259       Insertion   60.
260       Deletion    36. Upon information and belief, the
                      Defendants’ desire to reap a windfall by
261       Insertion
                      “owning
262       Insertion   owning” the Premises free and clear of
                      61.     Because the Premises were...resided in
263-264   Insertion
                      the Debtor.
                      62.     Subsequent to the...to recover the
265-266   Insertion
                      Premises.
                      63.     Upon information and...Premises was
267-268   Insertion
                      wrongful.
                      64.     Upon information and...no legal right to
269-270   Insertion
                      do so.
271       Insertion   65.
272       Deletion    37. The Debtor repeats and realleges
273       Insertion   66.
274       Deletion    38. The determination of whether a “lease”
275       Insertion   67.
276       Deletion    39. The Lease is not the type of transaction
277       Insertion   68.
                      40. The Prince Transfer Documents
278       Deletion
                      memorialized
                      Documents memorialized the transfer by
279-280   Change      Equities Associates to the Debtor, which was
                      binding upon Holding Corp., of
                       of itsan ownership interest in and to the
281-282   Change
                      Premises
283       Insertion   interest in and to the Premises.
284       Insertion   69.
285       Deletion    41. The Lease is not a true lease.
286       Insertion   70.
287       Deletion    42. The economic substance of the Prince
288       Insertion   71.
289       Deletion    43. The economic substance of the Prince
290       Insertion   AS AND FOR COUNT II
                      72.     60G’s prosecution of its...Premises was
291-292   Insertion
                      wrongful.
                      73.     As a result of 60G’s...in and to the
293-294   Insertion
                      Premises.
                      74.      Therefore, the Debtor is...adversary
295-296   Insertion
                      proceeding.
                      WHEREFORE, the Debtor requests (a) the
297       Deletion
                      entry of an order
                       the entry of an order and judgment (a)
298       Insertion
                      declaring that (i) the Lease is
299-300   Change      Documents memorialized the transfer by
                       Equities AssociatesHolding Corp. to the Debtor
                       of its interest in
                       interest in and to the Premises; and (biv) the
301-302       Change   Debtor is the...proceeding ; and (c) granting the
                       Debtor such other
303-304       Change            November 22, 2019August 28, 2020
                                Counsel to the Debtor and Debtor
305-306       Change
                               in Possession/Plaintiff

Statistics:
                                 Count
Insertions                        191
Deletions                          97
Moved from                          9
Moved to                            9
Style changes                       0
Format changes                      0
Total changes                     306
